DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 11/12/2021.  The arguments set forth are addressed herein below.  Claims 1-18 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1-13 and 16-18 have been amended.  No new matter appears to have been entered.
The amendments to claims 1 and 16-18 are sufficient to overcome the corresponding 35 USC 112 rejection.  The 112 rejection has been withdrawn. 
Reasons for Allowance
Claims 1-18 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“determine whether or not there is a target position to which the operable object can move, on condition that there is the non-operable object between a current position of the operable object and a designated position designated by the coordinate input, wherein the target position is a position between the current position and the designated position, and is a position on a side, with reference to the position of the non-operable object, of the designated position; and

on condition that it is determined that there is the target position, move the operable object to the target position regardless of the restriction, and
on condition that the non-operable object exists between the current position and the designated position, generate the rendering information that has a screen effect different from that when the non-operable object does not exist between the current position and the designated position” (substantially encompassed by independent claims 1 and 16-18).
Claims 1-18 are allowed for the reasons stated above.  Additionally, claims 1-18 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 11/12/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715